Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-30 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Janesky.
Janesky figure 3 shows a concrete slab underlayment for installation overtop of an earthen floor surface at an excavated area at which an in-situ concrete foundation slab is to be poured, said underlayment comprising: an upper vapour barrier layer (26, 25) comprising at least one material that is substantially impermeable to gas and vapour; and a set of insulation bodies (22) that are materially distinct from the at least one material of the upper vapour barrier layer, and are secured to said upper vapour barrier layer in underlying relation thereto at a central non-margin area thereof; wherein:
said upper vapour barrier layer spans fully over all of said insulation bodies, said insulation bodies are spaced apart from one another at least at lower ends thereof that reside opposite of the upper vapour barrier layer in offset relation therefrom to leave drainage/air spaces open between the lower ends of said insulation bodies when laid in an installed position overtop of the earthen floor surface of said excavated area;
said at least one material of the upper vapour barrier layer comprises flexible sheeting, at least at outer margins of said upper vapour barrier layer that reside along respective perimeter edges of the vapour barrier layer outside the central non- margin area occupied by the insulation bodies; and the underlayment is further characterized by at least one of the following features: (a) the insulation bodies are narrower at the lower ends thereof than at opposing top ends thereof that directly underlie the upper vapour barrier layer; (b) the insulation bodies meet with one another at the top ends thereof:(c) the flexible sheeting is between 6-mil and 24-mil thick; (d) a thickness dimension of each of the insulation bodies measured from the lower end thereof to the vapour barrier layer is between 2-inches and 12-inches, inclusive; (e) an insulation rating of each insulation body measures between R10 and R40, inclusive; (f) a compressive strength of each insulation body measures between 2 PSI and 50 PSI inclusive.



Claim(s) 28, 35 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Buoni et al (2012/0247040).
Buoni figure 3 shows a concrete slab underlayment for installation overtop of an earthen floor surface at an excavated area at which an in-situ concrete foundation slab is to be poured (able to function as an underlayment), said underlayment comprising: an upper vapour barrier layer (48) comprising at least one material that is substantially impermeable to gas and vapour; and a set of insulation bodies (22) that are materially distinct from the at least one material of the upper vapour barrier layer, and are secured to said upper vapour barrier layer in underlying relation thereto at a central non-margin area thereof; wherein: said upper vapour barrier layer spans fully over all of said insulation bodies, said insulation bodies are spaced apart from one another at least at lower ends thereof that reside opposite of the upper vapour barrier layer in offset relation therefrom to leave drainage/air spaces open between the lower ends of said insulation bodies when laid in an installed position overtop of the earthen floor surface of said excavated area; said at least one material of the upper vapour barrier layer comprises flexible sheeting, at least at outer margins of said upper vapour barrier layer that reside along respective perimeter edges of the vapour barrier layer outside the central non- margin area occupied by the insulation bodies; and the underlayment is further characterized by at least one of the following features: (a) the insulation bodies are narrower at the lower ends thereof than at opposing top ends thereof that directly underlie the upper vapour barrier layer; (b) the insulation bodies meet with one another at the top ends thereof:(c) the flexible sheeting is between 6-mil and 24-mil thick; (d) a thickness dimension of each of the insulation bodies measured from the lower end thereof to the vapour barrier layer is between 2-inches and 12-inches, inclusive; (e) an insulation rating of each insulation body measures between R10 and R40, inclusive; (f) a compressive strength of each insulation body measures between 2 PSI and 50 PSI inclusive, wherein the vapour barrier layer comprises a primary upper sheet(46) that has greater rigidity than the flexible sheeting and occupies the central non-margin area at which the insulation bodies are secured, and a set of flexible perimeter flaps that are formed of said flexible sheeting, are attached directly to the primary upper sheet, and span in overhanging relation therefrom around a perimeter thereof at said outer margins of said vapour barrier layer.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 10, 12-13, 15, 18-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2005/0210772) in view of McPherson (5775039).
Per claims 1, 13, 15, 18,  19, Janesky figures 3-4 shows a combination with an earthen floor surface of an excavated area and, at least one concrete foundation slab underlayment (22) residing overtop of said floor surface and beneath said concrete slab, the underlayment comprising a set of insulation bodies (22) underneath the concrete slab, said insulation bodies are spaced apart from one another at least at lower ends thereof, the insulation bodies and the drainage/air spaces therebetween form a combination of void spaces, drainage channels and insulation blocks between said earthen floor surface and said concrete slab, an upper vapour barrier layer (25) comprising at least one material that is substantially impermeable to gas and vapour; and the material is materially distinct from the insulations,  and are secured to said upper insulation in overlying relation thereto at a central non-margin area thereof such that said insulation bodies reside oppositely of the concrete foundation slab across said upper vapour barrier layer; wherein said upper vapour barrier layer spans fully over all of said insulation bodies, said insulation bodies are spaced apart from one another at least at lower ends thereof that reside opposite of the upper vapour barrier layer in offset relation therefrom nearer to the to the earthen floor surface, thereby leaving drainage/air spaces open between the lower ends of said insulation bodies beneath the concrete slab and the upper vapour barrier and overtop of the earthen floor surface, and wherein said at least one material of the upper vapour barrier layer comprises flexible sheeting, at least at outer margins of said upper vapour barrier layer that reside along respective perimeter edges of the vapour barrier layer outside the central non-margin area occupied by the insulation bodies; the vapour barrier layer forms a gas and moisture barrier beneath said concrete foundation slab, and the insulation bodies and the drainage/air spaces therebetween form a combination of void spaces, drainage channels and insulation blocks between said earthen floor surface and said concrete slab and said upper vapour barrier layer, wherein each insulation body is elongated in a longitudinal body direction, wherein the upper vapour barrier layer is elongated in a direction of elongation, and the longitudinal body direction lies transversely of said direction of elongation, wherein a length dimension of the upper vapour barrier layer measured in the direction of elongation exceeds an overall width of the set of insulation bodies measured in said direction of elongation. wherein the drainage/air spaces between the insulation bodies are unobstructed spaces sized and shaped to accommodate stacked receipt of the insulation bodies of a matching underlayment (able to function as claimed), the upper vapour barrier consists entirely of said flexible sheeting, a sump pit (19) recessed below said floor surface and toward which water flow is gravitationally encouraged via the drainage spaces between the insulation bodies of the underlayment, a ventilation pipe (20), wherein the drainage spaces communicate with one another to collectively form an air space between the earthen floor surface and the underlayment, and the pipe communicates with the space to exhaust gases therefrom (able to function as claimed).
	Janesky does not show a concrete foundation slab overlying said earthen floor surface
	McPherson shows a concrete foundation slab (12) overlying said earthen floor surface with a liner (10) therebetween the foundation and the excavated earthen floor surface (20).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Janesky’s teaching to show a concrete foundation slab (12) overlying said earthen floor surface with a liner (10) therebetween the foundation and the excavated earthen floor surface (20) as taught by McPherson in order to provide a water proof liner for a concrete foundation while providing drainage thereunder.
	Per claim 7-8, Janesky as modified further shows each insulation body is elongated in a longitudinal body direction, and a width dimension of the upper vapour barrier layer in the longitudinal body direction exceeds a length dimension of each insulation body in said longitudinal body direction, wherein two of the outer margins of the upper vapour barrier layer reside outside the central non-margin area at opposite sides thereof in the longitudinal body direction.
	Per claim 10, Janesky as modified, further shows the outer margins of the upper vapour barrier layer surround the central non-margin area thereof on all sides.
	Per claim 12, Janesky as modified shows all the claimed limitations except for  said insulation bodies comprise foam.
	Janesky further discloses the use of plastic foam (26) to foam an insulating layer.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Janesky’s modified teaching to show the insulation bodies comprise foam as taught by Janesky in order to form foam insulation bodies that are light weight and strong.
Claim(s) 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky in view of McPherson as applied to claim 1 above, and further in view of McGuckin et al (4943185).
Jansky as modified shows all the claimed limitations except for the insulation bodies are encapsulated between said vapour barrier layer and at least one flexible lower sheet  wrapped about the lower ends of said insulation bodies.
	McGuckin et al discloses the insulation bodies (70) are encapsulated between said vapour barrier layer (54) and at least one flexible lower sheet (70) wrapped about the lower ends of said insulation bodies.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Janesky’s modified structures to show 
the insulation bodies are encapsulated between said vapour barrier layer and at least one flexible lower sheet  wrapped about the lower ends of said insulation bodies as taught by McGuckin et al in order to slow and dampen the water flow between the insulation bodies and the excavated earth floor.
Claim(s) 21-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky in view of McPherson.
Janesky as modified shows all the claimed limitations except for a plurality of underlayment residing overtop of the floor surface and beneath the foundation slab, the underlayments are sealed together with one another at the outer margins of the barrier layers to form a gapless span across the floor surface, the vapour barrier layers are sealed together by heat welded seams.
McPherson figure 4 further show a plurality of underlayment residing overtop of the floor surface and beneath the foundation slab, the underlayments are sealed together with one another at the outer margins of the barrier layers to form a gapless span across the floor surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Janesky’s modified structures to a plurality of underlayment residing overtop of the floor surface and beneath the foundation slab, the underlayments are sealed together with one another at the outer margins of the barrier layers to form a gapless span across the floor surface as taught by McPherson in order to provide a liner that covers a large expanse without having to produce the large liner in a piece thereby reducing production cost, and having the vapour barrier layers are sealed together by heat welded seams would have been obvious to one having ordinary skill in the art heat welded seams, molding, contact bonding, etc… are well known means for securely connecting polymer parts together, and one having ordinary skill in the art would have found it obvious to use any of the well-known means for connecting polymeric parts together in order to connect and seal parts together.
Claim(s) 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky in view of McPherson as applied to claim 1 above and further in view of 
Harvie et al (6241421).
Janesky as modified shows all the claimed limitations except for said plurality of underlayments comprise differently dimensioned underlayments among which a thickness dimension of the insulation bodies measured from the lower ends thereof to the vapour barrier layer varies from one underlayment to another, said differently dimensioned underlayments reside next to one another atop a sloped surface in order of decreasing thickness from a lower elevation on said sloped surface of the area toward a higher elevation on said sloped surface is to reduce elevational offset between the vapour barrier layers of said underlayments due to said sloped floor surface.
Harvie et al figure 1 shows underlayment with varying height to compensate for floor height difference.
	It would have been obvious to one having ordinary skill in the at the time of filing of the invention to modify Janesky’s modified structure to show said plurality of underlayments comprise differently dimensioned underlayments among which a thickness dimension of the insulation bodies measured from the lower ends thereof to the vapour barrier layer varies from one underlayment to another, said differently dimensioned underlayments reside next to one another atop a sloped surface in order of decreasing thickness from a lower elevation on said sloped surface of the area toward a higher elevation on said sloped surface is to reduce elevational offset between the vapour barrier layers of said underlayments due to said sloped floor surface since it would allow for the underlayments to compensate for height difference as taught by Harvie et al.
Claims 26-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky in view of McPherson.
Janesky as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of preparing an area for an in-situ concrete slab with Janesky’s modified disclosure.
Claims 31-34 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky.
Janesky figure 3 shows all the claimed limitations except for the flexible sheeting is between 6-mil and 24-mil thick; a thickness dimension of each of the insulation bodies measured from the lower end thereof to the vapour barrier layer is between 2-inches and 12-inches, inclusive; an insulation rating of each insulation body measures between R10 and R40, inclusive; a compressive strength of each insulation body measures between 2 PSI and 50 PSI inclusive.
It would have been obvious to one having ordinary skill in the at the time of filing of the invention to modify Janesky’s structures to show the flexible sheeting is between 6-mil and 24-mil thick; a thickness dimension of each of the insulation bodies measured from the lower end thereof to the vapour barrier layer is between 2-inches and 12-inches, inclusive; an insulation rating of each insulation body measures between R10 and R40, inclusive; a compressive strength of each insulation body measures between 2 PSI and 50 PSI inclusive since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05, one having ordinary skill in the art thus would have found it obvious to modify Janesky’s underlayments to show the claimed values/dimensions in order to satisfy a particular engineering requirement for the construction of the foundation as required by the local code/law and the building specification set forth by the builder/buyer/owner.
Allowable Subject Matter
Claims 14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not provide sufficient motivation to modify Janesky’s structure to show a primary upper sheet that has a greater rigidity than the flexible sheeting in combination with other claimed limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7-8, 10, 12-19, 21-23, 26-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different covering systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

7/14/2022